DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed certified copies of the European application numbers EP16182868.6 and EP16189679.0 as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/06/2021 and 02/01/2019 have been considered.
Drawings
The drawings submitted on 02/01/2019 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/042070 A1 ( = US 10,651,394 B2) to Danz.
Regarding claim 1, Danz discloses the following compound as an emitter in an OLED

    PNG
    media_image1.png
    147
    172
    media_image1.png
    Greyscale

wherein D is represented by the following formula

    PNG
    media_image2.png
    175
    208
    media_image2.png
    Greyscale

wherein R can be CN or CF3 (col. 4, line 39). An example of the compound, given in example 4, is the following

    PNG
    media_image3.png
    244
    299
    media_image3.png
    Greyscale
.
This compound differs from the claimed compound in that the carbazole is not substituted with at least one substituent such as CN or CF3. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the compound by employing a carbazole wherein at least one of the R group is CN or CF3 without expecting any negative impact to the use of the compound as an emitter in an OLED. Claims 2-5 and 12-14 are obvious for the same reasons. The features of claims 15-18 and 20-25 can be found in lines 21-34 of column 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762